JONES, J.
1, No custom, rule or regulation, adopted by an employer, will be permitted to place an employe in his employment, if no employment in fact existed at the time of the injury, or if such custom, rule or regulation materially changes the ordinary and commonly accepted meaning of the phrase “in the course of employment”.
2. Under Section,35, Article II of our Constitution and the law enacted pursuant thereto, the phrase, m the course of employment” connotes an injury sustained in the perform-*386anee of some required duty done directly or incidentally in the service of the employer.
S. An employe who is injured when engaged, not in the service of an employer, but in pursuance of the employe’s private and personal business, disconnected with the employment, is not entitled to compensation under thé Workmen’s Compensation Law.
Judgment reversed.
(Marshall, CJ., Day, Kinkade, Robinson and Matthias, JJ., concur. Allen, J. concurs in propositions 2 and 3 of the syllabus and in the judgment.)